Exhibit 99.1 Alliant Energy 4902 North Biltmore Lane, Suite 1000 Madison, WI 53718-2148 www.alliantenergy.com News Release FOR IMMEDIATE RELEASE Media Contact: Rob Crain (608) 458-4469 Investor Relations: Susan Gille (608) 458-3956 ALLIANT ENERGY ANNOUNCESTHIRD QUARTER 2009 RESULTS RECORDS ONE-TIME CHARGE FOR RECENTLY COMPLETED TENDER OFFER UPDATES 2 MADISON, Wis. – October 30, 2009 – Alliant Energy Corporation (NYSE: LNT) today announced net loss for the third quarter of 2009 of ($44.3) million or ($0.40) per share compared to net income of $108.5 million or earnings per share (EPS) of $0.98 for the same period in 2008.A summary of Alliant Energy’s third quarter earnings is as follows (net income / (loss) in millions): For the Three Months Ended September 30, Earnings (losses) from continuing operations: Net Income EPS Net Income EPS Interstate Power and Light Co. (IPL) $ Wisconsin Power and Light Co. (WPL) Subtotal for Utilities Non-regulated Parent (excluding charges from tender offer) ) ) Total excluding charges from tender offer Charges from tender offer ) ) Total earnings (losses) from continuing operations ) ) Loss from discontinued operations ) Net income (loss) $ ) $ ) $ $ Excluding the one-time non-cash $1.16 per share charge related to the Alliant Energy’s tender offer for the Exchangeable Senior Notes due 2030 (the “Notes”), Alliant Energy’s EPS for the third quarter of 2009 decreased $0.22 per share when compared to the same period in 2008.Earnings for Alliant Energy’s utility business were negatively impacted by cool weather and lower industrial and wholesale sales due to unfavorable economic conditions.These items were partially offset by the lack of 2008 flood clean-up and restoration costs this quarter compared to the same period last year, and interim rate relief at IPL effective March 2009. Lower RMT earnings reduced EPS from Alliant Energy’s non-regulated business by $0.07 per share.RMT currently has fewer active contracts for wind farm engineering and construction projects than it had one year ago, in part as a result of customers’ difficulties in raising capital to finance renewable energy projects. Lower earnings at Alliant Energy’s parent company reflect higher professional expenses, short-term financing expenses related to the tender offer for the Notes, and higher income tax expense. “Weather played a significant role in the negative quarter-over-quarter earnings results,” said Bill Harvey, Alliant Energy Chairman, President, and CEO.“The quarter’s results show that WPL continues to significantly under-earn, and the wind development market has not yet benefited from the intended impacts of either the American Recovery and Reinvestment Act of 2009, or pending legislation intended to increase growth in the renewable energy market place. We expect a brighter 2010 driven by anticipated constructive outcomes from the pending WPL and IPL rate cases, and an expected resurgence of the wind development market.” Additional details regarding Alliant Energy’s third quarter EPS from continuing operations for 2009 and 2008 are as follows: Variance Utility operations: Net impact of weather and weather hedges $ ) $ ) $ ) Interim retail electric rate increase at IPL in Q3 2009 Impact of severe flooding on margins and expenses in Q3 2008 Electric sales to industrial and wholesale customers ) Depreciation expense ) Interest expense ) Electric transmission and pension expenses at IPL ) Allowance for funds used during construction Other Total utility operations ) Non-regulated operations: RMT (including WindConnect®) ) ) Non-regulated Generation and Transportation Other (primarily income tax expense) ) ) Total non-regulated operations ) Parent company: Other (primarily interest and income tax expense in Q3 2009) ) ) Total parent company ) ) Total excluding charges from tender offer ) Charges from tender offer ) ) Earnings (losses) per share from continuing operations $ ) $ $ ) The following comments are offered to further explain selected drivers of earnings performance during the third quarter of 2009: Weather:Cooling degree days for the third quarter of 2009 were 59% and 51% below normal in the service territories of IPL and WPL, respectively.The historically cool weather resulted in approximately $0.19 per share lower electric margins when compared to margins that would result from normal weather in the third quarter of 2009.In 2008, a $6 million weather hedge gain was recorded in the third quarter as a result of the cooler than normal weather.As a result of the 2008 weather hedge, cooler weather reduced third quarter 2008 electric margins by only $7 million, or $0.04 per share.Alliant Energy did not have a summer weather hedge in 2009. Industrial and Wholesale Sales:Industrial electric sales were 14% lower in the third quarter of 2009 compared to the same period last year.The utility business also experienced a 24% reduction in wholesale sales compared to the same period last year.Because industrial and wholesale customers have the lowest margin contributions, the EPS impact of the sales decline was limited to $0.07 per share. Depreciation Expense:Utility depreciation expense increased $0.07 per share over the same period in 2008 due to WPL’s purchase of the Neenah Energy Facility from Alliant Energy Resources, LLC in June 2009, the year-end 2008 in-service date of the Cedar Ridge wind project, plant additions for Prairie Creek reconstruction post-flood, and continued deployment of advanced meters at WPL. Interest Expense:The utilities increased long-term debt by $830 million since September 30, 2008, resulting in a $0.06 per share increase in interest expense.The long-term debt was used to fund wind project construction and advanced meters. RMT:RMT results were $0.07 per share lower in the third quarter of 2009 compared to the third quarter of 2008, as a result of reduced project activity in the wind industry.RMT has commenced design, engineering and construction on a limited number of wind projects in 2009.Due to the incentive options for wind projects provided for in the American Recovery and Reinvestment Act of 2009 and in pending legislation, RMT expects renewed earnings growth for its wind development activities in the second half of 2010. Parent Company:Higher professional expenses, expenses related to the tender offer for the Notes, and higher income tax expense resulted in lower earnings at the parent company.Companies are required to reflect tax expense or benefit during interim periods based on the expected annual effective tax rate.As a result, the parent company recorded a $3.8 million of additional tax expense in the third quarter of 2009 which will reverse in the fourth quarter of 2009. 2009 Earnings Guidance Alliant Energy is narrowing and reducing its 2009 earnings guidance range for earnings from continuing operations to $1.75 to $1.90 per share, which also includes narrowing the utility business earnings range to $1.70 to $1.85 per share. 2009 earnings guidance for non-regulated businesses has been reduced to reflect the lower projected earnings at RMT.Details of the current and prior guidance for 2009 are as follows: Prior Revised Utility
